             Case 1:19-cr-10016-DPW Document 1 Filed 01/15/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                               Criminal No. iqar/OO/Cp
                V.                                     Violation:


JOQUENTZ CONSTANT                                      Count One: Felon in Possession of
                                                       Firearm and Ammunition
                                                       (18 U.S.C.§ 922(g)(1))
                      Defendant
                                                       Forfeiture Allegation:
                                                       (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))



                                         INDICTMENT


                                         COUNT ONE
                          Felon in Possession of Firearm and Ammunition
                                     (18 U.S.C. § 922(g)(1))

The Grand Jury charges:

       On or about August 25, 2018, in Dorchester, in the District of Massachusetts, the

defendant,

                                   JOQUENTZ CONSTANT,

having previously been convicted in a court of a crime punishable by imprisonment for a term

exceeding one year, did knowingly possess, in and affecting commerce, a firearm and ammunition,

that is, a black Regent .32 caliber revolver bearing obliterated model and serial numbers and

containing 5 rounds of PPU .32 caliber ammunition and 1 round of WIN .32 caliber ammunition,

       All in violation of Title 18, United States Code, Section 922(g)(1).
Case 1:19-cr-10016-DPW Document 1 Filed 01/15/19 Page 2 of 3
Case 1:19-cr-10016-DPW Document 1 Filed 01/15/19 Page 3 of 3
